Citation Nr: 1043169	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence had been received to reopen 
a previously denied claim for service connection for 
hypertension, and if so, whether service connection should be 
awarded.

2.  Entitlement to service connection for high cholesterol. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marines 
Corps from August 1970 to August 1986 and from September 1992 to 
January 1995. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  In that rating decision, the RO declined to 
reopen the previously-denied claim for service connection for 
hypertension, and it denied the claim for service connection for 
high cholesterol.  The Veteran's claim for hypertension was 
subsequently reopened in a January 2007 statement of case, but 
the RO continued and confirmed the denial of the benefits sought 
on the merits.  

While the RO determination addressed the matter on a de novo 
basis, for purposes of establishing jurisdiction, the Board is 
required to make a decision in the first instance as to whether 
new and material evidence was received warranting the reopening 
of this matter.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 
1996).   The Board has re-characterized the issue pertaining to 
hypertension accordingly to reflect the procedural status of the 
previously denied claim.


FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied the claim 
of service connection for hypertension because there was no 
competent evidence of a current diagnosis of hypertension.  The 
Veteran did not appeal that decision, and it became final.

2.  Since November 1994, VA has received the additional pertinent 
evidence that relates to an unestablished fact (a current 
diagnosis of hypertension) that is necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating that 
claim.

3.  The preponderance of the medical evidence of record is 
against a finding that hypertension had its onset in service or 
within the first year after separation from service, or it is 
otherwise related to service.

4.  A finding of elevated cholesterol does not constitute a 
recognizable disability as the basis for awarding service 
connection.


CONCLUSIONS OF LAW

1.  The RO's November 1994 decision that denied the claim of 
service connection for hypertension became final.  38 U.S.C.A. §§ 
5107, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the RO's November 1994 decision, VA has received new 
and material evidence to reopen the claim for service connection 
for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1103 (2010).

3.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131,  5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

4.  The criteria for service connection for elevated cholesterol 
have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VCAA is not applicable where further assistance would not aid the 
appellant in substantiating her claim.  Wensch v. Principi, 15 
Vet. App. 362 (2001); see 38 U.S.C.A. § 5103(a)(2) (VA Secretary 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's favorable 
decision to the extent of reopening the claim for service 
connection for hypertension, further assistance is unnecessary to 
aid the Veteran in substantiating the reopening of the claim on 
appeal.   

Concerning the Veteran's claims for service connection for 
hypertension and high cholesterol, VA is required to notify the 
claimant of the information and evidence not of record that is 
necessary to substantiate the claim.  VA will inform the Veteran 
of the type of information and evidence that VA will seek to 
provide, and of the type of information and evidence, the 
claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must 
provide such notice to the claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so VA 
must specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters in March 2005 and April 2005 to the Veteran 
that informed him of what evidence is required to substantiate 
the claims for service connection, and apprised the Veteran as to 
his and VA's respective duties for obtaining evidence.  In a May 
2006 letter, VA also informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the May 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the May 2006 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess, supra, and after the notice was provided 
the case was readjudicated and a January 2007 statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the Veteran 
with a medical examination in July 2005 in conjunction with his 
claim for hypertension.  In that examination report, the examiner 
discussed whether the Veteran's hypertension was etiologically 
related to his service.   The Board finds that the examination is 
adequate for adjudication purposes.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The Board recognizes that the Veteran was not afforded a VA 
examination as to his claim for service connection for high 
cholesterol.  The Board is aware of the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), which held that an examination 
is required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with presumptive 
service connection regulations, occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  Id.  

Here, a medical examination as to the Veteran's claim for service 
connection for high cholesterol is unnecessary.  As discussed in 
more detailed below, high cholesterol is a laboratory result and 
is not, in and of itself, a disability, and it is, therefore, not 
an appropriate entity for a separate rating under the VA rating 
schedule.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Under 
such circumstances, an examination is not required as to this 
claim.

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Application to Reopen the Claim Based on New and 
Material Evidence

The Veteran seeks to reopen a previously denied claim for service 
connection for hypertension. 

The Veteran's claim for service connection was denied by the RO 
in a November 1994 rating decision.  The Veteran did not appeal, 
and the rating decision became final.  38 C.F.R. § 20.1103.  In 
January 2005, the Veteran initiated the current claim to reopen 
his claim for service connection for hypertension.  

Subsequently, in an October 2005 rating decision, the RO declined 
to reopen the claim.  By the way of a January 2007 statement of 
the case, the RO reopened the claim, but continued and confirmed 
the denial of the benefits on the merit. 

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of the 
Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Before reaching 
the underlying claim of entitlement to service connection, the 
Board must first determine whether new and material evidence has 
been presented to establish its jurisdiction to review the merits 
of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

VA is required to first review the evidence submitted since the 
last final disallowance of a claim on any basis for its newness 
and materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
The evidence received subsequent to the last final decision in 
this case is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The RO denied the claim in November 1994, in part, because the 
record failed to reflect a current diagnosis for hypertension.  
Additionally, there was no evidence of hypertension in service.    

The additional evidence received since the November 1994 rating 
decision shows that the Veteran has a current diagnosis of 
hypertension.  See private treatment record dated August 2000 and 
July 2005 VA examination report; see also VA treatment records 
since 2005.  These additional records received since the RO's 
November 1994 rating decision relate to an unestablished fact 
(whether the Veteran's has a current diagnosis for hypertension), 
and that is necessary to substantiate the claim.  Further, the 
additional records are neither cumulative nor redundant, and that 
they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material 
evidence has been received that meets the requirements to reopen 
the claim.  On that basis, the claim for service connection of 
hypertension is reopened, and the Board must consider the appeal 
on the merits of the underlying claim for service connection.  
38 C.F.R. § 3.156.  The Board notes that the Veteran is not 
prejudiced by the Board's reopening of the claim and deciding it 
on the merits because the RO reopened the claim and decided it on 
the merits as well.  

3.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Hypertension 

The Veteran seeks entitlement to service connection for 
hypertension.  He asserts that he had high blood pressure 
readings during service.  He further contends that shortly after 
his separation from service in 1996, he was diagnosed with, and 
treated for, hypertension.  

While the record does support the Veteran's statements that he 
had instances of elevated blood pressure readings during his 
periods of service, and the Board does not doubt that his lay 
assertions that he had some elevated blood pressure readings in 
1996, the fact remains that the objective evidence does not show 
a diagnosis of, or treatment for, hypertension until 2000.  The 
Veteran claimed he would submit evidence to substantiate that he 
was diagnosed and treated for hypertension in 1996.  No such 
evidence has been received.  The Board does not find that the 
Veteran is competent to diagnose hypertension.  After a review of 
the record, the Board finds that the preponderance of the medical 
evidence is against the Veteran's claim for entitlement to 
service connection for hypertension. 

VA regulations provide that the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm, or greater, with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1.  Additionally, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two or 
more times on at least three different days.  Id.  

None of the available service treatment records show the Veteran 
was diagnosed with hypertension during his service.  Out of the 
numerous blood pressure readings recorded through the Veteran's 
years of service, there are nine recordings of elevated blood 
pressure readings.  See service treatment records dated February 
1977, January 1988, February 1988, August 1988, September 1988, 
January 1993, March 1994 and May 1994.  

After the elevated blood pressure reading was shown in January 
1988, the Veteran underwent a five-day blood pressure reading 
study, where his blood pressure was recorded twice a day.  Out of 
the eight recorded blood pressure readings, only two revealed 
diastolic pressure over 90mm and none showed systolic blood 
pressure greater than 128mm.  No further medical findings were 
noted at that time.  

The review of the service treatment records also showed that on 
five reports of dental medical history, the Veteran denied a 
history of hypertension.  See reports dated September 1985, 
August 1998, February 1992, January 1993, and February 1994.

The report of an April 1994 examination prior to separation shows 
that the Veteran's cardiovascular system was evaluated as normal 
and his blood pressure was recorded as 120/78.  On the associated 
report of medical history, the Veteran indicated a positive 
history of high blood pressure.  The examiner noted that the 
Veteran's history of high blood pressure readings had been 
associated with a high intake of caffeine, and it had been 
resolved. 

Just prior to the Veteran's separation in October 1994, he 
underwent a general VA examination.  The examination report shows 
a normal cardiovascular examination and blood pressure reading of 
120/80.  

The post-service records show that the earliest medical record of 
hypertension is not until 2000, more than five years beyond the 
presumptive period for service connection for hypertension.  
38 C.F.R. §§ 3.307, 3.309. 

This evidentiary gap between the Veteran's active service (ending 
in January 1995) and the earliest objective medical evidence of 
hypertension (in August 2000) also goes against a finding of 
continuity of symptomatology.  A lengthy period without treatment 
between discharge from service and first medical evidence of 
record  weighs heavily against the Veteran's claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years after 
service).

Moreover, there is no competent medical evidence linking 
hypertension directly to service.  The July 2005 VA examiner 
concluded against a relationship between the Veteran's 
hypertension and his service.  The examiner stated that without 
actual documentation that showed the Veteran was treated for 
hypertension in 1995, he could not say that the elevated blood 
pressure readings shown in service were early manifestation of 
systemic hypertension without resort to unfounded speculation.  
There is no other medical opinion of record to the contrary.  The 
evidence does not support a finding that the Veteran's 
hypertension is directly related to service.  See 38 C.F.R. 
§ 3.303.  There is no competent evidence to refute this opinion.

The Board has considered the Veteran's assertions that shortly 
after his discharge, he was treated for hypertension.  While the 
Veteran is competent to report on what he sees and feel; the 
evidence does not reflect that he is competent to report that 
hypertension as defined by VA regulations.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Charles, 16 Vet. App. at 374-75.  Notably, 
a finding of diagnosis of hypertension requires objective 
findings and medical expertise, which are not readily observable 
by a lay person.  Id.  The Board reiterates that a diagnosis of 
hypertension for VA purposes is defined by the criteria of 
38 C.F.R. § 4.104, Diagnostic Code 7101, which rest on objective, 
measurable findings, and not on reported symptoms.  Id.  The 
Veteran, as a layperson without any medical training and 
expertise, is simply not qualified to provide competent evidence 
regarding the onset of hypertension.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Without medical evidence that shows the Veteran had treatment for 
hypertension, as defined by the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7101, prior to 2000, there is no basis to show 
service connected on a presumptive basis.  See 38 C.F.R. §§ 
3.307, 3.309.

As the medical evidence does not show that the Veteran's 
hypertension was manifested during service or in the first year 
thereafter, service connection can only be granted if there is 
some other medical evidence linking the current condition to 
service.  Here, there is no such medical evidence.  The evidence 
of record is not in relative equipoise.  The preponderance of the 
evidence is against the claim for entitlement to service 
connection for hypertension.  Consequently, the benefit-of-the-
doubt rule does not appeal, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); 
Gilbert, 1 Vet. App. at 55-57.

High Cholesterol

Service treatment records show that laboratory testing in 
November 1993 revealed elevated cholesterol levels.  Post-service 
private and VA treatment records starting in August 2000 show 
diagnosis of hyperlipidemia and treatment for high cholesterol 
with prescription medications. 

Even though elevated cholesterol levels were shown in service and 
the Veteran has been diagnosed with hyperlipidemia, the record 
does not further demonstrate the existence of a recognized 
disability for receipt of VA compensation.  Rather, elevated 
cholesterol and hyperlipidemia are mere laboratory findings, and 
they are not considered disabilities for VA compensation 
purposes.  See Schedule for Rating Disabilities: Endocrine System 
Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results rather than 
disabilities, and are therefore not appropriate entities for the 
rating schedule to address).  

Moreover, the term "disability" for VA purposes refers to a 
condition which has been deemed to result in impairment to the 
claimant's earning capacity.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The presence of high cholesterol alone does not 
have any impact upon occupational function. 

Here, the evidence of record does not show that the Veteran has a 
pathology associated with his high cholesterol.  The July 2005 VA 
examination report shows there was no evidence of heart disease, 
and none of the subsequent VA treatment records indicate findings 
of coronary artery disease or a similar condition associated with 
high cholesterol.  Essentially, without an attendant medical 
disorder caused by high cholesterol, there is no independent 
basis for disability compensation in this instance.  

Accordingly, there is no present disability in regard to this 
claim for which service connection may be granted.  See Hicks, 
supra.  As noted above, high cholesterol is not a disability for 
VA compensation purposes.  The preponderance of the evidence is 
against the claim, and consequently, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The claim must be denied. 



ORDER

New and material evidence has been received to reopen the claim 
for service connection for hypertension; the claim is reopened.

Service connection for hypertension is denied.  

Service connection for high cholesterol is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


